DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.    	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.    	The drawings were received on 09/22/2020. These drawings are considered by examiner.

Allowable Subject Matter
5.    	Claims 1-4 are allowed.
6.    	The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 3, prior arts of record (see as listed below) fail to anticipate or render obvious, alone or in combination, the features of a smart multimedia transmission system, comprising: 
a plurality of beacon signal transmitting apparatuses, installed in a specific area; and 
a server, comprising: 
a data storage unit, therein storing a plurality multimedia data which each corresponds to one of the plurality of beacon signal transmitting apparatuses; 
a communication unit; and 
at least one processor, respectively coupled to the data storage unit and the communication unit, 
wherein a first mobile data processing apparatus is capable of communicating with the server through a network, a first application program is stored in the first mobile data processing apparatus, a reception threshold is previously stored in the first application program, the first mobile data processing apparatus is carried to a first position in the specific area, and executes the first application program to transmit a first request information to the at least one processor, the at least one processor transmits the plurality of multimedia data stored in the data storage unit to the first mobile data processing apparatus in response to the first request information through the communication unit and the network, the first mobile data processing apparatus executes the first application program, according to the reception threshold, to receive N first beacon signals sent by N first candidate beacon signal transmitting apparatuses of 
wherein if N is equal to 0, the first mobile data processing apparatus repeatedly updates the reception threshold by subtracting a predetermined deduction from the reception threshold and receives the N first beacon signals sent by the N first candidate beacon signal transmitting apparatuses adjacent to the first position in accordance with the updated reception threshold until N is equal to 1, finally, the 22first candidate beacon signal transmitting apparatus is a first selected beacon signal transmitting apparatus, 
wherein if N is larger than 1, the first mobile data processing apparatus repeatedly updates the reception threshold by adding a predetermined addition to the reception threshold and receives the N first beacon signals sent by the N first candidate beacon signal transmitting apparatuses adjacent to the first position in accordance with the updated reception threshold until N is equal to 1, finally, the first candidate beacon signal transmitting apparatus is the first selected beacon signal transmitting apparatus, and 
wherein the first mobile data processing apparatus retrieves the multimedia data corresponding to the first selected beacon signal transmitting apparatus, alone or in combination, the limitations of claims 1 and 3.

Dependent claims 2 and 4 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
7.	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
Togashi (US 7,231,454) teaches provided a multimedia data relay apparatus comprising a plurality of first data conversion units which execute first conversion processing for multimedia data, a plurality of second data conversion units which execute second conversion processing for the multimedia data (See col. 1, lines 58-67).
Kim (US 2015/0140988) teaches an operation system or an application program to control a plurality of hardware or software components connected to the AP and performs various data processing and operations including multimedia data (See paragraph [0083]).
Xiong (US 2020/0021772) teaches a first application program of a terminal device; obtaining first multimedia data recorded by a multimedia recording device of the terminal device through the first service recording thread, returning the first multimedia data to the first application program, and storing the first multimedia data (See Abstract).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.